Case: 4:07-cv-00880-JG Doc #: 87 Filed: 03/25/21 1 of 3. PageID #: 23895



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO

                                            :
 NATHANIEL JACKSON,                         :            CASE NO.
                                            :
              Petitioner,                   :            OPINION & ORDER
                                            :            [Resolving Doc. 83]
 vs.                                        :
                                            :
 MARC C. HOUK,                              :
                                            :
              Respondent.                   :
                                            :

 JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

          On February 23, 2021, the Court granted Nathanial Jackson’s petition for a writ of

 habeas corpus. 1 Accordingly, the Court remanded the case to the state trial court for

 resentencing.

          Now, Respondent Marc. C. Houk requests the Court stay its remand order. 2 Petitioner

 Jackson opposes. 3

          For the following reasons, the Court DENIES Respondent’s motion to stay the remand

 order.

   I.         Discussion

          When deciding whether to issue a stay of on order pending appeal, courts consider

 four factors:

          (1) whether the stay applicant has made a strong showing that he is likely to
          succeed on the merits; (2) whether the applicant will be irreparable injured
          absent a stay; (3) whether issuance of the stay will substantially injure the other
          parties interested in the proceeding; and (4) where the public interest lies.” 4

          1
            Doc. 80.
          2
            Doc. 83.
          3
            Doc. 85.
          4
              Ohio State Conference of N.A.A.C.P. v. Husted, 769 F.3d 385, 387 (6th Cir. 2014) (internal
 citations and quotations omitted).
Case: 4:07-cv-00880-JG Doc #: 87 Filed: 03/25/21 2 of 3. PageID #: 23896

 Case No.
 GWIN, J.

 “[T]he first two factors … are the most critical.” 5 The party requesting the stay bears the

 burden of establishing that the stay is warranted. 6

        The Court is not persuaded that the relevant factors weigh in favor of issuing a stay.

        First, Respondent Houk has not established that he has a strong likelihood of success

 on appeal. In support of his motion, Respondent argues the Court granted Jackson’s habeas

 petitioner because the Court “concluded the Ohio courts erred in failing to apply the rule in

 Davis v. Coyle[.]” 7

        Respondent is mistaken. The Court granted Jackson’s petition because the Court, like

 the Sixth Circuit in Davis, found that “the Ohio Supreme Court’s decision to prevent Jackson

 from presenting mitigating evidence at his resenting hearing ‘was both an unreasonable

 application of the Skipper decision and contrary to the holding in that opinion and its

 antecedent cases.’” 8 More simply, the Court granted Jackson’s petition because the Ohio

 Supreme Court’s decision was an unreasonable application of and contrary to clearly

 established federal law as set out in binding Supreme Court precedent. This factor weighs

 against a stay.

        Second, Respondent Houk has not established that he will be irreparably harmed

 without the stay. The Court believes it will be some time before Petitioner received a new

 mitigation hearing. If it appears the mitigation hearing will occur before the Sixth Circuit can

 issue a ruling on the appeal, Respondent can seek a state court continuance. This factor

 weighs against a stay.



        5
            Ohio State Conference of N.A.A.C.P., 769 F.3d at 387.
        6
            Id.
        7
            Doc. 83 at 2.
        8
            Doc. 80 at 18–19.
                                                 -2-
Case: 4:07-cv-00880-JG Doc #: 87 Filed: 03/25/21 3 of 3. PageID #: 23897

 Case No.
 GWIN, J.

         Third, Respondent Houk has not established that a stay will not substantially injure

 Petitioner Jackson. As Petitioner points out, a stay will deprive Jackson the opportunity to

 develop new mitigation evidence by allowing him to reenter the prison’s general

 population. 9 This factor weighs against a stay.

         Finally, Respondent Houk has not established that the public interests supports a stay.

 This factor is neutral.

   II.       Conclusion

         For the foregoing reasons, the Court DENIES Respondent’s motion to stay the Court’s

 remand order.



         IT IS SO ORDERED.


  Dated: March 25, 2021                             s/   James S. Gwin
                                                    JAMES S. GWIN
                                                    UNITED STATES DISTRICT JUDGE




         9
             Doc. 85 at 4–5.
                                              -3-
